DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The status of the 12/05/2018 claims, is as follows: Claims 3-10, 14-17, and 20 have been amended; and claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/14/2020, 09/02/2020, 10/02/2019, and 03/26/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Objections
Claim 11-17 is objected to because of the following informalities:  
In claim 16:
The phrase “think” in line 4 should be read “thick”. 
In claim 12 (similarly applying to claims 13-17):
The preamble “a high power amplifier in an electromagnetic cooking device of claim 11” should be read “the high power amplifier in the electromagnetic cooking device of claim 11”. 
Appropriate correction is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 9-10, 12-13, 16-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 10 (similarly applying to claim 17):
The phrase “and/or” in line 2 renders the claim indefinite because it is unclear what limitation such language places on the claimed subject matter. The resulting claim(s) does not clearly set forth the metes and bounds of the patent protection desired. Specifically, it is unclear whether the limitations following the phrase are part of the claimed invention. 
For the purpose of substantive examination, the phrase “and/or” is presumed to read “or”. 
In claim 3 (similarly applying to claims 4, 9, 12-13, 16, and 19):
The limitation “about 1 wt % to about 25 wt %” in line 2 renders the claim indefinite because the term “about” is a relative term and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, is 15 wt % considered about 1 wt %? or 1.00005 wt % considered about 1 wt %?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, 9, 11, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okatsuka (US 4504718), in view of Rogers (US 20180310369), Dubin (US 20080003801), and Kirkor (US 20140345843) 
Regarding Claim 1, Okatsuka discloses an electromagnetic cooking device (microwave heating apparatus) comprising: 
a cavity (heating chamber 5) in which a foodstuff (foodstuff) is placed (col. 4, lines 46-49); 
a radio frequency feed (waveguide 6) configured to introduce electromagnetic radiation (microwave energy) into the cavity (heating chamber 5) for heating the foodstuff; 
a radio frequency signal generator (solid state oscillating circuit 7) configured to generate a low power radio frequency signal (microwave energy) (col. 4, lines 62-66); 
a high power amplifier (amplifier modules 10’s) coupled to the radio frequency signal generator (solid state oscillating circuit 7) wherein the high power amplifier is configured to amplify the low power radio frequency signal to a high power radio frequency signal (amplified microwave energy) (col. 4, lines 65-68); 
a heat sink (cooling member 12) coupled to the high power amplifier (amplifier modules 10’s) wherein the heat sink (cooling member 12) comprises a flat base coupled to a plurality of fins (annotated fig. 2) extending perpendicularly from a first side of the flat base (col. 3, lines 13-18)(“thermal contact”). 


[AltContent: textbox (Plurality of fins)][AltContent: arrow]
    PNG
    media_image1.png
    542
    262
    media_image1.png
    Greyscale

Okatsuka does not disclose:
a plurality of radio frequency feeds configured to introduce electromagnetic radiation into the cavity for heating the foodstuff; 
a thin metal plate having a plurality of perforations wherein the perforations are filled with an epoxy resin having a carbon nanotube loading wherein the thin metal plate is positioned between the heat sink and high power amplifier.
However, Rogers discloses a plurality of radio frequency feeds (radiating elements 18) configured to introduce electromagnetic radiation (electromagnetic radiation) into a cavity (energy application zone 20) for heating the foodstuff (object 50) (para. 0033). 

    PNG
    media_image2.png
    410
    687
    media_image2.png
    Greyscale


Dubin discloses a thin metal plate (porous aluminum oxide layer 40) having a plurality of perforations (pores 42) (para. 0027; fig. 4) wherein the perforations (pores) are filled with a carbon nanotube loading (carbon nanotubes 48) (para. 0029) wherein the thin metal plate (porous aluminum oxide layer 40) is positioned between a heat sink (heat sink 72) and high power amplifier (integrated circuit 22) (para. 0037-0038; figs. 11-13).

    PNG
    media_image3.png
    162
    440
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    331
    444
    media_image4.png
    Greyscale

Kirkor discloses a thermal interface material comprising a composition that includes carbon nanotubes (carbon nanotubes) and an epoxy resin (binder material), wherein epoxy resin comprises polymeric hydrocarbons (para. 0019, 0033, and 0110) (it is noted, para. 0039 of originally-filed specification describes “epoxy resin” as material that bind and mix carbon nanotubes and other carbon allotropes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radio frequency feed of Okatsuka to include the plurality of radio frequency feeds as taught by Rogers, in order to heat foodstuff rapidly using the plurality of radio frequency feeds. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic cooking device of Okatsuka to include the thin metal plate having the plurality of perforations wherein the perforations are filled with the carbon nanotube loading wherein the thin metal plate is positioned between the heat sink and high power amplifier as taught by Dubin. Doing so would allow the thin metal plate comprising the carbon nanotube to be utilized as a thermal interface between the heat sink and the high power amplifier such that optimum heat transfer is allowed from the sensitive electronics i.e. amplifier to the heat sink (para. 0006 and 0039 of Dubin). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic cooking device of Okatsuka to include the epoxy resin mixed with the carbon nanotube as taught by Kirkor. Such mixture is known in the art as used in the composition of thermal interface material to fit desired application. 

Regarding claim 2, Kirkor discloses the carbon nanotube loading (carbon nanotubes) is homogeneously dispersed in the epoxy resin (binder) (para. 0125)(“uniform mixing and dispersion of carbon nanotubes”).

Regarding claim 5, Dubin discloses the carbon nanotube loading (carbon nanotube) comprises single-walled carbon nanotubes (single-walled) (para. 0030). 

Regarding claim 6, Dubin discloses the thin metal plate (porous aluminum oxide layer 40 ) comprises aluminum (aluminum) (para. 0027). 

Regarding claim 7, Dubin discloses the heat sink (heat sink 72) comprises a metal selected from the group consisting of copper (“thermally conductive member”) (para. 0038). 

Regarding claim 9, the modification of Okatsuka, Roger, Dubin, and Kirkor discloses substantially all of the claimed features as set forth above, except the thin metal plate has a thickness from about 0.010 inch thick to about 0.100 inch thick.
However, it would have been obvious to one of ordinary skill in the art that the thin metal plate’s thickness is merely a design choice. 

Regarding Claim 11, Okatsuka discloses a method for thermally managing a high power amplifier (amplifier modules 10’s) in an electromagnetic cooking device (microwave heating apparatus) (col. 5, lines 58-60), the method comprising:
coupling a heat sink (cooling member 12) comprising a flat base to the high power amplifier (amplifier modules 10’s), wherein the heat sink comprises a flat base (annotated fig. 2) coupled to a plurality of fins (annotated fig. 2) extending perpendicularly form a first side of the flat base;  
generating a radio frequency with a radio frequency signal generator (solid state oscillating circuit 7) configured to generate a low power radio frequency signal (microwave energy) (col. 4, lines 62-66); 
amplifying the low power radio frequency signal (microwave energy) to a high power radio frequency signal (amplified microwave energy) with the high power amplifier (amplifier modules 10’s) coupled to the radio frequency signal generator (solid state oscillating circuit 7) (col. 4, lines 65-68); and
introducing the high power radio frequency (amplified microwave energy) into a cavity (heating chamber 5) for heating a foodstuff (foodstuff) with a radio frequency feed (waveguide 6) (col. 4, lines 67-69).
[AltContent: textbox (Flat base)][AltContent: arrow][AltContent: textbox (Plurality of fins)][AltContent: arrow]
    PNG
    media_image1.png
    542
    262
    media_image1.png
    Greyscale

Okatsuka does not disclose:
forming a thin metal plate having a plurality of perforations; 
filling the perforations with an epoxy resin comprising carbon nanotubes to form a carbon nanotube infused base plate; 
coupling the carbon nanotube infused base plate to a second side of a heat sink wherein the heat sink comprises a flat base coupled to a plurality of fins extending perpendicularly from a first side of the flat base;
coupling the second side of the heat sink with the carbon nanotube infused base plate to the high power amplifier; and 
introducing the high power radio frequency into a cavity for heating a foodstuff with a plurality of radio frequency feeds. 
However, Rogers discloses introducing a high power radio frequency (electromagnetic radiation) into a cavity (energy application zone 20) for heating a foodstuff (object 50) with a plurality of radio frequency feeds (radiating elements 18) (para. 0033).  

    PNG
    media_image2.png
    410
    687
    media_image2.png
    Greyscale


Dubin discloses:
forming a thin metal plate (porous aluminum oxide layer 40) having a plurality of perforations (pores 42) (para. 0027; fig. 4); 
filling the perforations (pores) with carbon nanotubes (carbon nanotubes 48) (para. 0029) to form a carbon nanotube infused base plate (filled porous aluminum oxide layer 40)
 coupling the carbon nanotube infused base plate (filled porous aluminum oxide layer 40) to a second side of a heat sink (heat sink 72) (para. 0037-0038; fig. 13) wherein the heat sink (heat sink 72) comprises a flat base (base portion 76) coupled to a plurality of fins (fins 78) extending perpendicularly from a first side of the flat base (para. 0036; fig. 13); and 
coupling the second side of the heat sink (heat sink 72) with the carbon nanotube infused base plate (filled porous aluminum oxide layer 40) to the high power amplifier (integrated circuit 22) (para. 0037-0038; fig. 13) (it is noted that heat sink 72, porous aluminum layer 40, and integrated circuit 22 are in thermal contact with each other). 

[AltContent: textbox (Second side)][AltContent: arrow]
    PNG
    media_image4.png
    331
    444
    media_image4.png
    Greyscale

Kirkor discloses a thermal interface material comprising a composition that includes carbon nanotubes (carbon nanotubes) and an epoxy resin (binder material), wherein epoxy resin comprises polymeric hydrocarbons (para. 0019, 0033, and 0110) (it is noted, para. 0039 of originally-filed specification describes “epoxy resin” as material that bind and mix carbon nanotubes and other carbon allotropes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radio frequency feed of Okatsuka to include the plurality of radio frequency feeds as taught by Rogers, in order to heat foodstuff rapidly using the plurality of radio frequency feeds. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okatsuka to fill the thin metal plate having the plurality of perforations with the carbon nanotube to form the carbon nanotube infused base plate, coupling the carbon nanotube infused base plate to the second side of the heat sink, and coupling the second side of the heat sink with the carbon nanotube infused base plate to the high power amplifier, as taught by Dubin. Doing so would allow the thin metal plate comprising the carbon nanotube to be utilized as a thermal interface between the heat sink and the high power amplifier such that optimum heat transfer is allowed from the sensitive electronics i.e. amplifier to the heat sink (para. 0006 and 0039 of Dubin). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okatsuka to include the epoxy resin mixed with the carbon nanotube as taught by Kirkor. Such mixture is known in the art as used in the composition of thermal interface material to fit desired application. 

Regarding claim 14, Dubin discloses the carbon nanotubes (carbon nanotube) comprises single-walled carbon nanotubes (single-walled) (para. 0030). 

Regarding claim 15, Dubin discloses forming the thin metal plate (porous aluminum oxide layer 40 ) having the plurality of perforations includes aluminum (aluminum) (para. 0027). 

Regarding claim 16, the modification of Okatsuka, Roger, Dubin, and Kirkor discloses substantially all of the claimed features as set forth above, except the thin metal plate has a thickness from about 0.010 inch thick to about 0.100 inch thick.
However, it would have been obvious to one of ordinary skill in the art that the thin metal plate’s thickness is merely a design choice. 

Regarding Claim 18, Okatsuka discloses a temperature regulated high power amplifier (amplifier modules 10’s and coupling device 11 to be cooled by a cooling member 12) comprising: 
a radio frequency signal generator (solid state oscillating circuit 7) configured to generate a low power radio frequency signal (microwave energy) (col. 4, lines 62-66); 
a high power amplifier (amplifier modules 10’s) coupled to the radio frequency signal generator (solid state oscillating circuit 7) wherein the high power amplifier is configured to amplify the low power radio frequency signal to a high power radio frequency signal (amplified microwave energy) (col. 4, lines 65-68); 
a heat sink (cooling member 12) coupled to the high power amplifier (amplifier modules 10’s) wherein the heat sink (cooling member 12) comprises a flat base coupled to a plurality of fins (annotated fig. 2) extending perpendicularly from a first side of the flat base (col. 3, lines 13-18)(“thermal contact”). 


[AltContent: textbox (Plurality of fins)][AltContent: arrow]
    PNG
    media_image1.png
    542
    262
    media_image1.png
    Greyscale

Okatsuka does not disclose:
a thin metal plate having a plurality of perforations wherein the perforations are filled with an epoxy resin having a carbon nanotube loading.
Dubin discloses a thin metal plate (porous aluminum oxide layer 40) having a plurality of perforations (pores 42) (para. 0027; fig. 4) wherein the perforations (pores) are filled with a carbon nanotube loading (carbon nanotubes 48) (para. 0029). 
Kirkor discloses a thermal interface material comprising a composition that includes carbon nanotubes (carbon nanotubes) and an epoxy resin (binder material), wherein epoxy resin comprises polymeric hydrocarbons (para. 0019, 0033, and 0110) (it is noted, para. 0039 of originally-filed specification describes “epoxy resin” as material that bind and mix carbon nanotubes and other carbon allotropes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic cooking device of Okatsuka to include the thin metal plate having the plurality of perforations wherein the perforations are filled with the carbon nanotube loading as taught by Dubin. Doing so would allow the thin metal plate comprising the carbon nanotube to be utilized as a thermal interface between the heat sink and the high power amplifier such that optimum heat transfer is allowed from the sensitive electronics i.e. amplifier to the heat sink (para. 0006 and 0039 of Dubin). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic cooking device of Okatsuka to include the epoxy resin mixed with the carbon nanotube as taught by Kirkor. Such mixture is known in the art as used in the composition of thermal interface material to fit desired application. 

Regarding claim 20, Dubin discloses the carbon nanotube loading (carbon nanotube) comprises single-walled carbon nanotubes (single-walled) (para. 0030). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Okatsuka (US 4504718), Rogers (US 20180310369), Dubin (US 20080003801), and Kirkor (US 20140345843), in view of Babic (US 8796843)
Regarding claim 10, Okatsuka discloses substantially all of the claimed features as set forth above, wherein the heat sink (cooking member 12) is coupled to the high power amplifier (col. 5, lines 65-69).
Okatsuka does not disclose the heat sink is coupled to the high power amplifier through a mechanical fastener.  
However, Babic discloses a heat sink (heatsink) is coupled to a high power amplifier (substrate) through a mechanical fastener (“mechanically fastened”) (claim 9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic cooking device to couple the heat sink to the high power amplifier via mechanical fastener as taught by Babic, in order to secure the amplifier to the heat sink.  

Claims 3-4, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Okatsuka (US 4504718), Rogers (US 20180310369), Dubin (US 20080003801), and Kirkor (US 20140345843), in view of Lin (US 20140224466)
Regarding claim 3, the modification of Okatsuka, Rogers, Dubin, and Kirkor discloses substantially all of the claimed features as set forth above, except wherein the epoxy resin has the carbon nanotube loading of about 1 wt % to about 25 wt %.
However, Lin discloses an epoxy resin (adhesive) has the carbon nanotube loading (carbon nano-tube) of about 1 wt % to about 25 wt % (1% of the total composite weight) (para. 0038 and 0064). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon nanotube of Dubin to be about 1 wt % to about 25 wt % as taught by Lin, in order to yield high thermal conductivity and structural integrity (para. 0001 of Lin).

Regarding claim 4, the modification of Okatsuka, Rogers, Dubin, and Kirkor discloses substantially all of the claimed features as set forth above, except wherein the epoxy resin has the carbon nanotube loading of about 5 wt %. 
However, Lin discloses an epoxy resin (adhesive) has the carbon nanotube loading (carbon nano-tube) of about 5 wt % (5% of the total composite weight) (para. 0038 and 0064). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon nanotube to be about 5 wt % as taught by Lin, in order to yield high thermal conductivity and structural integrity (para. 0001 of Lin).
 
Regarding claim 12, the modification of Okatsuka, Rogers, Dubin, and Kirkor discloses substantially all of the claimed features as set forth above, except wherein the epoxy resin comprising carbon nanotubes includes a loading of about 1 wt % to about 25 wt %.
However, Lin discloses an epoxy resin (adhesive) comprising carbon nanotubes including a loading (carbon nano-tube) of about 1 wt % to about 25 wt % (1% of the total composite weight) (para. 0038 and 0064). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon nanotubes of Dubin to be about 1 wt % to about 25 wt % as taught by Lin, in order to yield high thermal conductivity and structural integrity (para. 0001 of Lin).

Regarding claim 13, the modification of Okatsuka, Rogers, Dubin, and Kirkor discloses substantially all of the claimed features as set forth above, except wherein the epoxy resin comprising the carbon nanotubes including using a loading of about 5 wt % carbon nanotubes. 
However, Lin discloses an epoxy resin (adhesive) has the carbon nanotube loading (carbon nano-tube) of about 5 wt % (5% of the total composite weight) (para. 0038 and 0064). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon nanotube to be about 5 wt % as taught by Lin, in order to yield high thermal conductivity and structural integrity (para. 0001 of Lin).

Regarding claim 19, the modification of Okatsuka, Rogers, Dubin, and Kirkor discloses substantially all of the claimed features as set forth above, except wherein the epoxy resin has the carbon nanotube loading of about 1 wt % to about 25 wt %.
However, Lin discloses an epoxy resin (adhesive) has the carbon nanotube loading (carbon nano-tube) of about 1 wt % to about 25 wt % (1% of the total composite weight) (para. 0038 and 0064). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon nanotube of Dubin to be about 1 wt % to about 25 wt % as taught by Lin, in order to yield high thermal conductivity and structural integrity (para. 0001 of Lin).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Okatsuka (US 4504718), Rogers (US 20180310369), Dubin (US 20080003801), and Kirkor (US 20140345843), in view of Zhong (US 200501611210)
Regarding claim 8, Kirkor discloses substantially all of the claimed features as set forth above, wherein the epoxy resin (binder material) comprises a diglycidyl ether (ester groups) (para. 0110). 
The modification of Okatsuka, Rogers, Dubin, and Kirkor does not disclose the epoxy resin comprises one or more bisphenol molecules.
However, Zhong discloses epoxy resin (composition) comprises bisphenol molecules (bisphenol-a-disphosphate) (para. 0037). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy resin of Kirkor to include bisphenol molecules. Such incorporation is known in the art of thermal interface composition. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the  modification of Okatsuka (US 4504718), Rogers (US 20180310369), Dubin (US 20080003801), and Kirkor (US 20140345843), in view of Yuen (US 20080001284)
Regarding claim 17, the modification of Okatsuka, Roger, Dubin, and Kirkor discloses substantially all of the claimed features as set forth above. Dubin discloses the second side of the heat sink (heat sink 72) and the carbon nanotube infused base plate (filled porous aluminum oxide layer 40) are coupled to the high power amplifier (integrated circuit 22) (para. 0037-0038; figs. 11-13). 
The modification of Okatsuka, Roger, Dubin, and Kirkor does not disclose
the second side of the heat sink and the carbon nanotube infused base plate are coupled to the high power amplifier using an adhesive and/or a mechanical fastener.
However, Yuen discloses a second side of a heat sink (cooler 5) and a carbon nanotube (CNT arrays 13) are coupled to a high power amplifier (heat source 1) using an adhesive (adhesive material 12) (para. 0048; fig. 5a). 

    PNG
    media_image5.png
    216
    191
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dubin to include adhesive between bonding surfaces as taught by Yuen to achieve strong bonding between coupling surfaces which is beneficial to reduce thermal contact resistance (para. 0034 of Yuen). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761